Citation Nr: 1737899	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-28 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition, to include endocarditis, aortic stenosis, aortic calcification, and aortic regurgitation.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 2002 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was before the Board in May 2015, at which time it was remanded for a new VA examination and medical opinion.

The Veteran's claim has been recharacterized on the title page to reflect all disorders raised by the record during the appellate period.  Browkowski v. Shinseki, 23 Vet. App. 79 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that he developed a heart condition, endocarditis, during military service.  Specifically, he has stated that he underwent dental surgery to have his wisdom teeth extracted in 2006 and became ill for approximately two weeks thereafter.  He contends that he developed endocarditis from that surgery, which has led to his current condition.  

The Veteran's service treatment records (STRs) indicated no evidence of a heart condition upon entry into the military, and all periodic examination reports revealed no complaints, symptoms, or treatment of a heart condition.  A military clinician informed the Veteran in May 2005 that he had a heart murmur, as noted in his STRs.  The Veteran has reported that he was not given antibiotics prior to his dental surgery.  When he suffered illness subsequent to the surgery, he reported that he was then given antibiotics.  No echocardiograms were conducted in service.  

After discharge, the Veteran had a private echocardiogram and the clinician informed him that he had a calcified aortic valve due to endocarditis most probably after wisdom teeth extraction, per the Veteran.  Subsequent private and VA examinations have revealed a bicuspid aortic valve, aortic insufficiency, aortic calcification, aortic stenosis, and aortic regurgitation.  

An August 2015 VA examination conducted pursuant to the May 2015 Board remand diagnosed the Veteran with a bicuspid aortic valve, which the examiner stated was a congenital defect.  Another private clinician observed in a treatment record from March 2016 that the Veteran had a congenital malformation of aortic and mitral valves.

The Board finds that the August 2015 VA examination opinion did not fully respond to the remand directives.  A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998)).

The examiner was asked to determine a current diagnosis and etiology for the Veteran's claimed heart condition and to include a discussion regarding whether any parts or all of such condition is a congenital defect or disease.  For any diagnoses of the Veteran's heart condition that were determined to be a congenital defect, the examiner was asked to provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) a superimposed disability on such congenital defect was acquired during service.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90. 

The examiner provided a lengthy discussion with support from numerous medical treatises.  She ultimately determined, "The Veteran's superimposed disability of aortic insufficiency and aortic stenosis is not aggravated beyond its natural course of the disease for those born with a congenital bicuspid aortic valve."  However, this opinion does not properly address the issue at hand and does not adhere to the regulatory standard.  The examiner determined that the Veteran had a congenital defect of bicuspid aortic valve.  The superimposed disability that should have been discussed was the claimed endocarditis, and any resultant disabilities.  Further, aggravation beyond its natural course is the standard for determining service connection for a congenital disease, not defect.  The examiner's intent appears to be, from her statements and from the quoted treatises, that the Veteran suffered from a congenital defect which carried a high risk for aortic insufficiency and aortic stenosis, and thus, his condition was a result of the defect, not any in-service occurrence of endocarditis.   However, whether that was indeed her intent is unsubstantiated.

Further, the effect of any endocarditis experienced in service is not fully explored.  The examiner's finding of a congenital bicuspid valve and the private clinician's finding of a congenital malformed aortic valve are probative and persuasive evidence that the Veteran does have a congenital bicuspid aortic valve defect.  The VA examiner's opinion stated that those with a bicuspid aortic valve are at risk for infective endocarditis.  It is evident from the Veteran's STRs that his heart murmur was detected prior to his dental surgery.  However, no echocardiograms, chest x-rays, or other diagnostic tests were conducted.  It is possible that such testing could have discovered the Veteran's congenital defect.  

A medical record from October 2009 from a heart treatment facility indicated that the Veteran is to be given antibiotic medication prior to any dental procedures, due to his high risk of developing bacterial endocarditis because of his congenital defect.  This policy was provided after the first echocardiogram he underwent revealed his heart condition.  Had the Veteran's congenital defect been discovered through clinical testing while in service when his heart murmur was detected, it is likely that his dental providers would have given him antibiotics prior to surgery.  

The Veteran, because of his bicuspid valve defect, has a higher risk of developing endocarditis.  Additionally, according to the VA examiner's research, those with a bicuspid valve defect have a higher risk for developing aortic stenosis, calcification, and regurgitation.  However, it is also noted that those who have endocarditis are at a higher risk for developing those conditions, as well.  

Ultimately, to effectively determine whether the claimed endocarditis was a superimposed disability that resulted in aortic stenosis, calcification, and regurgitation, an additional opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the original VA examiner, or if not available, any qualified clinician.  The opinion should address: 

a.  Taking into account the higher risk the Veteran has of developing endocarditis as a result of his bicuspid valve defect, determine whether any endocarditis suffered as a result of in-service dental surgery not conducted under antibiotics is as least as likely as not (50 percent or greater probability) a superimposed disease or injury on his bicuspid aortic valve, resulting in aortic stenosis, calcification, and/or regurgitation.

b.  Determine the effect of any endocarditis suffered as a result of dental surgery while in service, to include the current symptoms of aortic stenosis, calcification, and regurgitation.

c.  If it is not feasible to determine to any degree of medical certainty without resort to speculation whether the Veteran's current symptoms are due to endocarditis that could have been avoided if the bicuspid aortic valve had been identified prior to his in-service dental surgery, then the clinician must provide an explanation for why this is so.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should thereafter be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




